DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP-2017-077106, filed on 04/07/2017.
Applicant’s indication of National Stage information based on PCT/JP2018/012720 filed 03/28/2018 is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/07/2019, 06/25/2020, and 12/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
	
Drawings
The drawings are objected to because Figures 7 and 8 include empty boxes at the end of the charts which are unnecessary and cause confusion. These empty boxes should be removed for clarity.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: F2 and F3 (see Fig. 9B), F4 and F5 (see Fig. 9C), and F6 (see Fig. 9E).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“parking assistance device” in claim 1
“pull-out path computing unit” in claim 2
“candidate connection position setting unit” in claim 2
“reachable path computing unit” in claim 2
“parking path computing unit” in claim 2
“path selection unit” in claim 2
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The parking assistance device”, “pull-out path computing unit”, “candidate connection position setting unit”, “reachable path computing unit”, “parking path computing unit”, and “path selection unit” in paragraph [0019].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1,
Claim 1 is missing a transitional phrase. This means the whole claim is the preamble. A preamble can limit the scope of the claim, but here there is no scope of the claim. The claim therefore fails to 

Regarding claim 3,
Claim 3 recites “wherein when parking assisted is reverse parking in which the vehicle is reverse parked in the parking space”. This statement does not make sense and therefore fails to particularly point out and distinctly claim the subject matter, thus leading the claim to being indefinite. Examiner will interpret the claim as though it read “wherein when parking is assisted for reverse parking in which the vehicle is reverse parking in the parking space”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites computing a first parking path for starting moving the vehicle forward from an initial position of the vehicle, and a second parking path for starting moving the vehicle backward from the initial position of the vehicle, selecting one of the first parking path or the second parking path on the basis of a preset evaluation function, and setting the selected path as a parking path to be used. These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, cover performance of the limitations of the mind but for the recitation of “parking assistance device”. That is, other than reciting “parking assistance device”, nothing in the claim elements preclude the steps from being performed in the mind. For example, except “parking assistance device”, a driver can compute in their mind a first path moving forward and a second path moving 
This judicial exception is not integrated into a practical application. The claim recites the additional element of a “parking assistance device”. This limitation defined in the specification is interpreted as operations of hardware and a software program (i.e. a computer) mounted on a vehicle. This claim merely describes a parking assistance device and how to generally “apply” a parking assistance device to implement the abstract idea on a computer. Accordingly, even in combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of “parking assistance device” in the claim amounts to no more than mere instructions to “apply” a parking assistance device to implement the abstract idea on a computer. Thus, the limitations do not provide an inventive concept.

Claim 2 contains limitations that are no more than the abstract idea recited in claim 1, and limitations which merely “apply” computing units. The claim merely recites computing a pull-out path for pulling the vehicle, setting a plurality of candidate connection positions on the pull-out path, computing a forward drive start path and a reverse drive start path for the vehicle, computing the first parking path and the second parking path by connecting different start paths and pull-out paths, and selecting one of the first parking path or the second parking path on the basis of the evaluation function. These limitations can all be reasonably performed in the human mind. 
The claim further recites a pull-out path computing unit, a candidate connection position setting unit, a reachable path computing unit, a parking path computing unit, and a path selection unit. These 

Claim 3 contains limitations that are no more than the abstract idea recited in claim 2. The claim recites the forward drive start path includes a path for moving the vehicle forward from the initial position to the first park-out position, which can reasonably be performed in the human mind or by the human mind using a pen and paper. Thus, this claim contains ineligible subject matter.

Claim 4 contains limitations that are no more than the abstract idea recited in claim 3. The claim recites the forward drive start path includes a path that allows the vehicle to reach the first park-out position from the initial position through one of a single-side steering maneuver or an S-turn steering maneuver, which can reasonably be performed in the human mind or by the human mind using a pen and paper. Thus, this claim contains ineligible subject matter.

Claim 5 contains limitations that are no more than the abstract idea recited in claim 3. The claim recites the reverse drive start path includes a path for moving the vehicle backward from the initial position to a back-up position, which can reasonably be performed in the human mind or by the human mind using a pen and paper. The claim further recites moving the vehicle forward from the back-up position to the second park-out position. This limitation is a method of organizing human activity since it describes following rules or instructions. Paragraph [0018] of applicant’s specification states “The vehicle V may be moved by being operated by the driver while he/she is watching an in-vehicle monitor that displays the parking path” which demonstrates the abstract idea of organizing human activity by describing following rules or instructions. Thus, the claim contains ineligible subject matter.

Claim 6 contains limitations that are no more than the abstract idea recited in claim 5. The claim recites the back-up position is a position away from the initial position by a predetermined distance along a vehicle orientation of the vehicle, or a position at which the vehicle is located opposite an obstacle behind with a predetermined gap therebetween when the vehicle is backed up, which can reasonably be performed in the human mind or by the human mind using a pen and paper. Thus, this claim contains ineligible subject matter.

Claim 7 contains limitations that are no more than the abstract idea recited in claim 5. The claim recites the reverse drive start path includes a path that allows the vehicle to reach the second park-out position from the back-up position through one of a single-side steering maneuver or an S-turn steering maneuver, which can reasonably be performed in the human mind or by the human mind using a pen and paper. Thus, this claim contains ineligible subject matter.

Claim 8 contains limitations that are no more than the abstract idea recited in claim 1, and limitations which merely “apply” sensors. The claim recites the evaluation function includes at least one of a movement time needed to move the vehicle from the initial position to the target parking position along the parking path, or a distance between the initial position and the target parking position, which can reasonably be performed in the human mind or by the human mind using a pen and paper.
The claim further recites a sensing range of an external recognition sensor of the vehicle. This limitation is merely “applying” an abstract idea using sensors at a high level of generality. Thus, this claim contains ineligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2010/0156671 A1, hereinafter referred to as Lee) and further in view of Moshchuk et al. (US 2014/0052336 A1, hereinafter referred to as Moshchuk).

Regarding claim 1,
Lee teaches a parking assistance device for assisting in parking a vehicle in a parking space that is provided on one side of a road ([0001], describes a device for assisting a parking maneuver of a vehicle into a parking space; Fig. 1, shows the vehicle 1 being assisted in parking in the parking space 3 that is provided on one side of a road), the parking assistance device being configured to
compute a first parking path, and a second parking path ([0006], at least two different parking trajectories are determined by the evaluation unit (i.e. a first parking path and a second parking path),
select one of the first parking path or the second parking path on the basis of a preset evaluation function ([0006], the selection unit selects one of the determined parking trajectories as the actual parking trajectory; [0008], the selection can be performed assisted by default values and conditions stored in the device (i.e. a preset evaluation function)), and
set the selected path as a parking path to be used ([0006], the selection unit selects one of the determined parking trajectories and sets the trajectory as the actual parking trajectory).
However, Lee does not explicitly teach a first parking path for starting moving the vehicle forward from an initial position of the vehicle, and a second parking path for starting moving the vehicle backward from the initial position of the vehicle.
Moshchuk teaches a first parking path for starting moving the vehicle forward from an initial position of the vehicle, and a second parking path for starting moving the vehicle backward from the initial position of the vehicle ([0019], a planned path is a forward driven path (i.e. starts moving the vehicle forward from the initial vehicle position); Fig. 2, shows the vehicle moving forward on its path from the initial vehicle position; [0023], a next path is planned which guides the vehicle in a reverse direction (i.e. starts moving the vehicle backward from the initial vehicle position); Fig. 7, shows the vehicle moving backward on its path from the initial vehicle position).
Lee and Moshchuk are analogous art to the claimed invention since they are from the similar field of parking assistance systems for vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the parking paths of Lee with the forward 
The motivation for modification would have been to create multiple parking paths that either have a forward or reverse starting movement for the vehicle from the initial vehicle position in order to give the vehicle options when performing the parking process. If a forward path is blocked, then the backward path is an option, and if the backward path is blocked, then the forward path is an option (Moshchuk, [0023]). Having multiple paths with different starting directions reduces the likelihood of a vehicle being trapped in a position or the vehicle determining the parking operation cannot be performed. This increases the effectiveness of the parking assistance system.

Regarding claim 8,
Lee-Moshchuk teach the invention as described in claim 1. Lee-Moshchuk further teach:
the evaluation function includes at least one of a movement time needed to move the vehicle from the initial position to the target parking position along the parking path, a sensing range of an external recognition sensor of the vehicle, or a distance between the initial position and the target parking position (Lee, [0008], the selection can be performed assisted by default values and conditions stored in the device (i.e. a preset evaluation function)); selecting of a trajectory is dependent on differing parking maneuvers, number of parking moves, required steering angle, easiest path to follow; selection is altered when surrounding conditions are not completely detected by the sensor system for system-related reasons (i.e. limited by sensing range of external vehicle sensors); here, number of parking moves is dependent on the distance between the initial position and the target parking position).

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2010/0156671 A1, referred to as Lee) and Moshchuk et al. (US 2014/0052336 A1, referred to as Moshchuk), and further in view of Seo et al. (US 2018/0120853 A1, hereinafter referred to as Seo).

Regarding claim 2,
Lee-Moshchuk teach the invention as described in claim 1. Lee-Moshchuk further teach:
a [pull-in] path computing unit configured to compute a [pull-in] path for pulling the vehicle [into] the parking space on the basis of information on the parking space and constraint conditions regarding vehicle behavior (Lee,[0030], an evaluation unit (i.e. [pull-in] path computing unit) determines a parking trajectory of the vehicle, and is connected to a sensor system; [0029], the sensor system senses the environment of the vehicle; [0003], the trajectory is computed based on parking space measurement information and vehicle geometry data (i.e. constraint conditions regarding vehicle behavior))
a candidate connection position setting unit configured to set a plurality of candidate connection positions on the path computed by the path computing unit (Lee, [0030], an evaluation unit (i.e. candidate connection position setting unit) determines a parking trajectory of the vehicle; [0040], the trajectory has intermediate points along the parking path (i.e. candidate connection positions); Fig. 5, shows points P2 and P2’ as the candidate connection positions)
a reachable path computing unit configured to compute a forward drive start path for starting moving the vehicle forward from the initial position of the vehicle to allow the vehicle to reach at least one of the plurality of candidate connection positions (Lee, [0030], an evaluation unit (i.e. reachable path computing unit) determines a parking trajectory of the vehicle; [0040], the trajectory has intermediate points along the parking path (i.e. candidate connection positions); Fig. 2, shows a forward drive start path from P1 (i.e. initial vehicle position) to reach P2 (i.e. candidate connection positions); Fig. 5, shows points P2 and P2’ as a plurality of candidate connection positions), and
a reverse drive start path for starting moving the vehicle backward from the initial position of the vehicle to allow the vehicle to reach at least one of the plurality of candidate connection positions (Lee, [0030], an evaluation unit (i.e. reachable path computing unit) determines a parking trajectory of the vehicle; [0040], the trajectory has intermediate points along the parking path (i.e. candidate connection positions); Fig. 5, shows points P2 and P2’ as the candidate connection positions; the vehicle travels backward on a reverse drive start path from P1 (i.e. initial vehicle position) to P2 (i.e. one of the candidate connection positions)
a parking path computing unit configured to compute the first parking path by connecting the forward drive start path and the [pull-in] path at a first park-out position that is one of the plurality of candidate connection positions reachable along the forward drive start path (Moshchuk, [0019], a first parking path is a forward driven path (i.e. starts moving the vehicle forward from the initial vehicle position); Lee, [0030], an evaluation unit (i.e. parking path computing unit) determines a parking trajectory of the vehicle; [0040], the trajectory has intermediate points along the parking path (i.e. candidate connection positions); Fig. 2, shows a forward drive start path from P1 (i.e. initial vehicle position) to reach P2 (i.e. candidate connection positions); Fig. 5, shows points P2 and P2’ as a plurality of candidate connection positions); here, the forward drive start path and the pull-in parking path are joined as the actual vehicle trajectory and they pass through a first park-out position P2 which is also a candidate connection position), and
compute the second parking path by connecting the reverse drive start path and the [pull-in] path at a second park-out position that is one of the plurality of candidate connection positions reachable along the reverse drive start path (Moshchuk, [0023], a second path is planned which guides the vehicle in a reverse direction (i.e. starts moving the vehicle backward from the initial vehicle position); Lee, [0030], an evaluation unit (i.e. parking path computing unit) determines a parking trajectory of the vehicle; [0040], the trajectory has intermediate points along the parking path (i.e. candidate connection positions); Fig. 5, shows points P2 and P2’ as the candidate connection positions; the vehicle travels backward on a reverse drive start path from P1 (i.e. initial vehicle position) to P2 (i.e. one of the candidate connection positions); here, the reverse drive start path and the parking path are joined as the actual vehicle trajectory and they pass through the first park-out position P2 which is also a candidate connection position); and
a path selection unit configured to select one of the first parking path or the second parking path on the basis of the evaluation function. (Lee, [0006], the selection unit selects one of the determined parking trajectories (i.e. the first parking path or the second parking path) and sets the trajectory as the actual parking trajectory; [0008], the selection can be performed assisted by default values and conditions stored in the device (i.e. a preset evaluation function)).
However, Lee-Moshchuk do not explicitly teach the parking path is a pull-out path for pulling the vehicle out of the parking space.
Seo teaches the parking path is a pull-out path for pulling the vehicle out of the parking space ([0002], discloses an apparatus and methods for controlling a vehicle exiting a parking slot; [0044], the path generator may generate a parking-out path in a reverse order of a parking path generated in the parking mode; here, a parking-in path can become a parking-out path when performed in the inverse order; thus, a parking-in path operation can also be a parking-out path operation).
Lee, Moshchuk, and Seo are analogous art to the claimed invention since they are from the similar field of parking assistance systems for vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the parking paths of Lee-Moshchuk with the pull-out paths and pull-in paths of Seo to create multiple parking paths that can be performed inversely to either pull into a parking spot or pull out of a parking spot.


Regarding claim 3,
Lee-Moshchuk-Seo teach the invention as described in claim 2. Lee-Moshchuk-Seo further teach:
when parking assisted is reverse parking in which the vehicle is reverse parked in the parking space, the forward drive start path includes a path for moving the vehicle forward from the initial position to the first park-out position (Seo, Fig. 4, shows the vehicle having been reverse parked and moving forward from its initial position to follow the forward drive start path; [0044], a parking-in path can be inversed to become a parking-out path; Lee, Fig. 2, when the vehicle follows the inverse parking-in path, the vehicle moves from P3 (i.e. initial vehicle position) to P2 (i.e. first park-out position) following the forward drive start path).

Regarding claim 4,
Lee-Moshchuk-Seo teach the invention as described in claim 3. Lee-Moshchuk-Seo further teach:
the forward drive start path includes a path that allows the vehicle to reach the first park-out position from the initial position through one of a single-side steering maneuver or an S-turn steering maneuver (Seo, Fig. 4, shows a forward drive start path performed through a single-side steering maneuver; Fig. 6C shows a forward drive start path performed through an S-turn steering maneuver; [0044], a parking-in path can be inversed to become a parking-out path; Lee, Fig. 2, when the vehicle follows the inverse parking-in path, the vehicle moves from P3 (i.e. initial vehicle position) to P2 (i.e. first park-out position) along the forward start drive path using a single-side steering maneuver; Fig. 3, when moving from P1 to P2, the vehicle follows a forward start drive path through an S-turn steering maneuver).

Regarding claim 5,
Lee-Moshchuk-Seo teach the invention as described in claim 3. Lee-Moshchuk-Seo further teach:
the reverse drive start path includes a path for moving the vehicle backward from the initial position to a back-up position, and then moving the vehicle forward from the back-up position to the second park-out position (Seo, [0044], a parking-in path can be inversed to become a parking-out path; Fig. 6A, when the vehicle follows the inverse parking-in path, the vehicle moves from ③ (i.e. initial vehicle position) to ② (i.e. a back-up position) following a reverse drive start path, and then from ② to ① (i.e. second park-out position) by moving the vehicle forward).

Regarding claim 6,
Lee-Moshchuk-Seo teach the invention as described in claim 5. Lee-Moshchuk-Seo further teach:
the back-up position is a position away from the initial position by a predetermined distance along a vehicle orientation of the vehicle, or a position at which the vehicle is located opposite an obstacle behind with a predetermined gap therebetween when the vehicle is backed up (Seo, [0044], a parking-in path can be inversed to become a parking-out path; Fig. 6A, when the vehicle follows the inverse parking-in path, the vehicle moves from ③ (i.e. initial vehicle position) to ② (i.e. a back-up position) following a reverse drive start path, and then from ② to ① (i.e. second park-out position) by moving the vehicle forward; [0029], the vehicle includes sensors that measure the distance between a vehicle and an obstruction to help create a path that avoids the obstruction; Fig. 6A, the vehicle stops at back-up position ② before the vehicle collides with the obstruction; here, the back-up position is at a position away from the initial position that is predetermined by sensor information; here, the back-up position is also a position where the vehicle is located opposite an obstacle behind where there is a gap between the vehicle and the obstacle that is predetermined by sensor information).

Regarding claim 7,
Lee-Moshchuk-Seo teach the invention as described in claim 5. Lee-Moshchuk-Seo further teach:
the reverse drive start path includes a path that allows the vehicle to reach the second park-out position from the back-up position through one of a single-side steering maneuver or an S-turn steering maneuver (Seo, [0044], a parking-in path can be inversed to become a parking-out path; Fig. 6A, when the vehicle follows the inverse parking-in path, the vehicle moves from ③ (i.e. initial vehicle position) to ② (i.e. a back-up position) following a reverse drive start path, and then from ② to ① (i.e. second park-out position) by moving the vehicle forward following an S-turn steering maneuver).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON B EMMETT/
Examiner, Art Unit 3664                                                                                                                                                                                         
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664